Citation Nr: 0507452	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-27 161A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Dillon, Counsel




INTRODUCTION

The veteran served on active duty from July 1952 to July 
1954.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
reopening a claim of entitlement to service connection for 
generalized anxiety.

In May 1999, the Board reopened the claim of entitlement to 
service connection for a psychiatric disorder and remanded 
the matter for additional development.  In October 2003, the 
Board remanded the matter for additional development and due 
process concerns.  The case has been returned for further 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current psychiatric disability did not have 
its onset during active service and did not result from 
disease or injury in service, and a psychotic disorder was 
not manifested within one year of service separation. 


CONCLUSION OF LAW

An acquired psychiatric disorder was not directly or 
presumptively incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  VA satisfied its 
duty to notify by means of a March 2004 development letter 
from the RO to the veteran.  He was told of what was required 
to substantiate his claim and of his and VA's respective 
duties, and was asked to submit evidence and/or information 
to the RO.  

Adequate notice to the veteran, as required by 38 U.S.C. 
§ 5103(a), was not provided on this issue until after the 
initial unfavorable decision by the agency of original 
jurisdiction.  Assuming for the sake of argument that pre-
decision notice is required, any defect in this regard is 
harmless error in the present case.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002).  The veteran has had ample time to 
provide information and evidence in support of his claim, and 
based on the information and evidence obtained after adequate 
notice was provided, there is simply no indication that 
disposition of the veteran's claim would have been different 
had he received pre-adjudicatory notice pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Under the facts of this 
case, "the record has been fully developed."  Conway v. 
Principi, 353 F.3d 1359 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  

The service separation examination is the only service 
medical record in the claims file.  The result of RO 
development indicated that the veteran's service medical 
records were likely destroyed, presumed to have been lost in 
a 1973 fire at the National Personnel Records Center (NPRC) 
facility located in St. Louis, Missouri. 
VA has a heightened duty in these cases.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  

After years of development, which included development as a 
result of two Board remands, VA has met its heightened duty 
in this case.  In addition to the separation examination, the 
claims file contains Surgeon General's Office (SGO) records; 
VA medical records; all pertinent, identified private medical 
records, including any necessary translations by VA; and the 
reports from VA mental examinations conducted in December 
1988, April 1995, and February 2003.  In August and December 
1999, the Social Security Administration indicated the 
veteran's folder containing his disability information was 
destroyed in 1990.  

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  In a June 1988 VA Form 
21-526, Veteran's Application for Compensation or Pension, 
the veteran listed three laypersons who could provide 
information about his psychiatric disability; however, he 
never submitted any statements from these individuals and 
never provided full contact information.  Also, no additional 
information or evidence was received from the veteran after 
the RO sent the March 2004 development letter.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2004).  To prevail on the issue 
of service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To do so, the 
Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The post-service medical evidence demonstrates the veteran 
suffers from a current psychiatric disability variously 
diagnosed as bipolar disorder, depressive disorder, anxiety 
disorder, anxiety and depression, psychoneurosis with 
conversion reaction, alcohol induced anxiety disorder, and 
organic affective syndrome.  

In June 1988, the veteran alleged his "nervous condition" 
began in 1953 to 1954.  The medical evidence, however, does 
not show that a psychiatric disability is related to service.  
The July 1954 separation examination revealed no clinical 
psychiatric abnormalities.  U.S. Army SGO records show the 
veteran was hospitalized in 1954 for 114 days to treat 
epidemic hemorrhagic fever.  Although SGO records provide the 
ability to document a secondary diagnosis, no entry was made 
in this regard.  

Similarly, the post-service evidence does not tend to show 
that the veteran's psychiatric disability is related to 
service, as it suggests it began many years after service, 
likely in the 1990s and no earlier than in the late 1980s.  
The December 1988 VA mental examiner found "no gross 
psychiatric disorder for Axis I determination." A June 1989 
eye treatment report notes a history of a nervous condition 
but provides no further details.  A June 1989 physician note 
from 
Dr. Miguel Liche Franllie includes the diagnosis of anxiety-
depression as one of seven listed problems.  

San Juan VA Medical Center records from 1991 note no 
psychiatric abnormalities.  The veteran told the April 1995 
VA examiner that he had never been treated for psychiatric 
problems, and this was confirmed by a computer database 
search that found no pharmacy prescriptions or 
hospitalizations, according to the examiner.  Dr. Jesus Ayuso 
Rosario first examined the veteran in August 1995 and 
diagnosed psychoneurosis and conversion reaction.  

The veteran informed the February 2003 VA examiner that his 
psychiatric treatment did not begin until January 1997.  
Beginning in December 2000, he was treated at VA for 
depression, and then referred to VA's mental hygiene clinic 
in October 2001 for a diagnosed mood disorder.  An October 
2002 VA medical record indeed notes treatment for bipolar 
disorder.

The veteran's opinion regarding the origin of his psychiatric 
disability has no probative value.  Neither the Board nor the 
veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Health professionals are experts and are 
presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Here, 
the only competent and probative opinion addressing this 
matter is that of the February 2003 VA examiner, whose 
opinion weighs heavily against the claim.  

The February 2003 VA examiner opined that the veteran's 
present mental disorder "is not related to any findings or 
event or disease or injury during the veteran's active 
service."  The Board attaches significant probative value to 
this opinion, as it is well reasoned, detailed, consistent 
with other evidence of record, and included review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

The record also contains a competent opinion from Dr. Jose 
Fernandez Cuevas that tends to favor the claim.  In a March 
1997 psychiatric report, Dr. Cuevas stated the veteran 
"concurrently has developed an emotional condition with 
episodes of anxiety and depression . . . as repercussions 
from his Korean War experience."  In a similar September 
2000 statement, Dr. Cuevas noted the veteran's in-service 
treatment of hemorrhagic fever and stated there was a 
"concurrent development of the psychiatric condition."  Dr. 
Cuevas's opinion, however, lacks probative value.  There is 
essentially no rationale for his opinion that is plainly at 
odds with the balance of the evidence of record, and as there 
is no indication Dr. Cuevas was privy to the claims file, his 
opinion was likely based on a medical history supplied by the 
veteran.  See Prejean, supra; see also Gabrielson v. Brown, 7 
Vet. App. 36 (1994) (probative weight based on rationale); 
LeShore v. Brown, 8 Vet. App. 406 (1995) (Board is not bound 
to accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence).

A December 1974 treatment note includes a statement about 
"alcoholism."  The February 2003 VA examiner diagnosed 
alcohol dependence and alcohol induced generalized anxiety 
disorder, explaining that the veteran reported daily alcohol 
intake since age 25.  As such, the record reflects that the 
veteran's psychiatric diagnoses are possibly substance-
induced mental disorders.  

The veteran separated from service at the age of 24.  That 
the veteran's alcohol abuse may have begun in service, 
however, does not support a grant of service connection.  
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
91, prohibits, effective for claims filed after October 31, 
1990, payment of compensation for a disability that is a 
result of a veteran's own alcohol or drug abuse.  Moreover, 
Section 8052 also amended 38 U.S.C.A. § 105(a) to provide 
that, with respect to claims filed after October 31, 1990, an 
injury or disease incurred during active service will not be 
deemed to have been incurred in line of duty if the injury or 
disease was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d) (2004).  As the 
veteran filed his claim after October 31, 1990, these 
provisions clearly apply in precluding a grant of service 
connection for a psychiatric disorder on the basis of any in-
service drug and/or alcohol abuse.

Where a veteran served 90 days of more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease, such as a psychosis, becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  In this case, as there is no post-
service evidence of a psychosis in the year immediately 
following service separation, presumptive service connection 
is not warranted.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claim, and it must be 
denied.   





	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


